Exhibit 10.4.6

Maxar Technologies Ltd.

Restricted Share Units Award Agreement - Form

(Canadian Participants)

Maxar Technologies Ltd. (the “Company”) has granted Restricted Share Units
(“RSUs”) set out in the table below to the person named below (the
“Participant”), in accordance with and subject to this Award Agreement and the
provisions of the Maxar Technologies Ltd. Omnibus Equity Incentive Plan (f/k/a
the MacDonald, Dettwiler and Associates Ltd. Omnibus Equity Incentive Plan)
 (the “Plan”).

Name of Participant:                                                        

Date of Grant

 

Total Number of RSUs Granted

 

Restricted Period

 

 

By signing this Award Agreement, the Participant hereby acknowledges and agrees
to the following:

1.          Grant of RSUs

1.1        Pursuant to the Plan and in respect of services to be provided to the
Company by the Participant during the applicable Restricted Period, the Company
has granted the number of RSUs set out above to the Participant subject to the
terms and conditions set out in this Award Agreement and the Plan.

1.2        The grant of RSUs and payment of any amount in respect of any such
RSUs are subject to the terms and conditions of the Plan which are incorporated
into and form an integral part of this Award Agreement. All capitalized terms
used herein, unless expressly defined in a different manner herein, have the
meanings given to them in the Plan.

2.          Vesting

2.1        Subject to the terms and conditions of the Plan and the provisions of
this Agreement, the RSUs granted to the Participant pursuant to Section 5(a) of
the Plan shall vest and become exercisable on the following schedule:

2.2        Notwithstanding any other provision of the Plan, in no event will the
final vesting date of any RSU granted hereunder (and any subsequent payment and
settlement thereof) hereunder be made later than                   , and any
Restricted Share Units that have not settled and been paid by such date will
automatically expire or will accelerate and be settled and paid out by such
date, at the sole discretion of the Company.

3.          Settlement

3.1        Subject to the provisions of the Plan and the provisions of this
Award Agreement, the Company shall settle each outstanding RSU that has not been
forfeited and with respect to which the  applicable Restricted Period has
expired in accordance with Section 8(c)(ii) of the Plan. For greater certainty,
unless otherwise provided in any employment or service agreement between the
Participant and the Company or an Affiliate, the Participant must be employed by
or rendering services for the Company or an Affiliate on the last day of the
applicable Restricted Period to be eligible for settlement in respect of an RSU
for such Restricted Period.







--------------------------------------------------------------------------------

 



4.          Withholdings

4.1        The vesting and settlement of the RSUs granted pursuant to this Award
Agreement are subject to the tax withholding provisions in Section 14(d) of the
Plan.

5.          Transferability

5.1        The RSUs granted pursuant to this Award Agreement are subject to the
restrictions on transferability in Section 14(b) of the Plan.

6.          Clawback

6.1        The RSUs granted pursuant to this Award Agreement are subject to the
Company’s compensation clawback policy as set forth in Section 14(e) of the
Plan.

7.          No Rights as a Shareholder

7.1        Except as otherwise specifically provided in the Plan, no person
shall be entitled to the privileges of ownership in respect of the Common Shares
underlying the RSUs under this Award Agreement until such Common Shares have
been issued or delivered to that person.

8.          Representations, Warranties and Consents

8.1        By signing this Award Agreement, the Participant represents, warrants
and acknowledges (i) that he or she has read and understands the Plan and agrees
to the terms and conditions thereof and of this Award Agreement; (ii) that he or
she requested and is satisfied that the foregoing be drawn up in the English
Language.  Le soussigné reconnaît qu’il a exigé que ce qui précède soit rédigé
et exécuté en anglais et s’en déclare satisfait; (iii) his or her participation
in the trade and acceptance of the RSUs is voluntary; and (vi) that he or she
has not been induced to participate in the Plan or enter into this Award
Agreement by expectation of engagement, appointment, employment, continued
engagement, continued appointment or continued employment, as applicable, with
the Company or its Affiliates.

8.2        The Participant consents to and authorizes the use of his or her
personal information in order to administer the Plan, the disclosure of such
personal information to any custodian appointed in respect of the Plan and other
third parties, and to the disclosure of such personal information to such
Persons (including Persons located outside the Participant’s jurisdiction of
residence) in connection with the administration of the Plan.  The Participant
acknowledges that jurisdictions outside his or her jurisdiction of residence may
not provide the same statutory protection for the personal information as his or
her jurisdiction of residence.

9.          Binding Agreement

9.1        This Award Agreement shall constitute an agreement between the
Participant and the Company and will be binding upon the Participant and the
legal representatives of his or her estate and any other person who acquires the
Participant’s rights in respect of the RSUs granted hereunder by inheritance or
otherwise, provided that in the event of any conflict between the terms of this
Award Agreement and the terms of the Plan, except as otherwise provided in
Section 2.2 herein, the terms of the Plan will govern.

9.2        This Award Agreement shall be governed and constituted in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein.

[Signature page follows.]







--------------------------------------------------------------------------------

 



DATED as of the             day of                                      , 2017.

By my signature below, I,                                                ,
hereby confirm and acknowledge the terms of the grant of RSUs to me as set out
above and confirm and acknowledge that I have received, read and understood the
terms of the Plan, a copy of which is attached as Annex A-6 to the Company’s
Management Information Circular dated June 21, 2017 available under the
Company’s profile on the System for Electronic Document Analysis and Retrieval
(“SEDAR”) at www.sedar.com. A copy of the Plan may also be obtained from the
Company upon request.

 

 

 

 

MAXAR TECHNOLOGIES LTD.

    

 

 

 

 

 

 

 

 

 

 

Authorized Signatory

 

Name of Participant:

 

 

 

 



--------------------------------------------------------------------------------